Title: To Thomas Jefferson from Henry Dearborn, 27 December 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                      Sir.
                            
                            War Department Decemr. 27. 1805
                        
                        I have the honor to propose, for your approbation, John Coxe Lieut of Cavalry of the 1st Legion of Militia in the District of Columbia to be promoted to Captain in the same, vice, Capt. William Brent resigned
                  Accept Sir the assurance of my high respect and consideration
                        
                            H. Dearborn
                     
                        
                    
                     Approved
                     Th:J.
                     Dec. 28. 05.
                  
               